Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “a border between the movable region and the unsafe region in the moveable region”, is applicant claiming that the unsafe region is in the moveable region which contracts claim 2 from which claim 4 depends since it is recited in claim 2 that the unsafe region is beyond the moveable region, clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0250547 to Fukushima et al. (Fukushima) in view of US 2012/0158011 to Sandhu et al. (Sandhu) (previously cited). 
In reference to at least claims 1 and 12
Fukushima teaches a medical robot arm apparatus, medical robot arm control system, medical robot arm control method and program which discloses a memory (e.g. storage unit/memory, para. [0167], [0172], [0180], [0183], [0183], [0197]) and processing circuitry (e.g. para. [0068]) configured to detect a current rotational angle of a joint section that couples a plurality of links to configure a multi-link structure of a medical supporting arm (e.g. rotational angle, para. [0073], [0083], [0085], [0112], [0140]-[0142]); detect generated torque and external torque of the joint section, the generated torque being torque generated by an actuator provided in the joint section (e.g. generated torque by actuator 430 provide in the joint section, para. [0073], [0085], [0090], [0141]), the external torque being torque applied to the joint section externally (e.g. detect external torque, para. [0086],[0090], [0141]) and calculate a current spatial position of an operating point in the multi-link structure configured by coupling a plurality of links by a joint section, by detecting a current rotational angle of the joint section based on the detected current rotational angle of the joint section, the detected generated torque and the detected external torque of the joint section, and arm information of the medical supporting arm stored in the memory (e.g. S801, S803, Fig. 10, using rotational angle, generated torque, external torque and arm state to determine state of the joint angle and arm, para. [0141]-[0142], [0163], [0172]-[0173], [0230]-[0231]) , the arm information including at least information 
Sandhu teaches a proximity sensor interface in a robotic catheter system which discloses a medical supporting arm control apparatus (e.g. The disclosure is directed to an apparatus for use in a robotic control system of the type suitable for manipulating a medical device in a body of a patient, Fig. 1, para [0009]) comprising: a memory (e.g. memory coupled to ECU, para. [0009], [0115]); and a processing unit (e.g. electronic control module, para. [0009]) configured to obtain a current spatial position of an operating point in a multi-link structure configured by coupling a plurality of links by a joint section ( e.g. The control logic is further configured to generate the actuation control signal, and thus control the navigation of the medical device, based on a so-called proximity signal. The proximity signal is indicative of a relative, distance between the medical device and body tissue, Fig. 1, para. [0009]); compare a movable region of the operating point stored in the memory with the obtained current spatial position, the movable region being set in advance (e.g. the control logic is arranged to control the navigation (i.e., via the robotic control system) of the medical device based on a preplanned movement, which can have a pre-planned path and a pre-planned deployment or retraction speed or velocity (e.g., an automated catheter motion). The control logic is configured to make modifications to the pre-planned movement based on the proximity signal, Fig. 1, para [0010]); and restrict an operation of the operating point on a basis of a result of the comparison (e.g. The modifications can include one of (i) a reduced speed relative to the pre-planned 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device/method of Fukushima with the teachings of Sandhu to include comparing a movable region of the operating point stored in a memory with the obtained current spatial position and restricting operation of the operating point on the basis of the comparison in order to yield the predictable result of providing enhanced clinical control while reducing potential risks in performing robotically-driven procedures thereby minimizing or eliminating associated problems. 
In reference to at least claim 2
Fukushima modified by Sandhu discloses wherein the processing circuity restricts the operation of the operating point on a basis of region information of the movable region set in advance in a case where the operating point invades an unsafe region beyond the movable region (e.g. ‘011, restricts based on invading unsafe region, Fig. 14).
In reference to at least claim 3
Fukushima modified by Sandhu discloses wherein the processing circuitry is configured to, in the case where the operating point invades the unsafe region, enlarge the movable region, following the operating point’s invasion of the unsafe region (e.g. ‘011, the control logic 228 is configured to keep track of the number of times a reduction in speed was implemented, i.e. yellow zone, or that a termination of power was commanded, i.e. red zone, for the purpose of automatically redefining the proximity zones or response actions associated with a proximity zone. For example, when the number of red proximity zone entries exceed a predetermined threshold, the control logic 228 can increase a yellow proximity zone speed reduction from a minor setting to a major setting. For example, the reason for entry into the red zone can involve "overshoot" of the catheter into the red zone from the yellow zone due to excessive speed. A 
In reference to at least claim 4
Fukushima modified by Sandhu discloses wherein the processing circuitry restricts the operation of the operating point more as the operating point comes closer to a border between the movable region and the unsafe region in the movable region (e.g. ‘011, restricts based on invading unsafe region, Figs. 13-14).
In reference to at least claim 5
Fukushima modified by Sandhu discloses wherein the processing circuitry restricts the operation of the operating point on a basis of a control parameter for restricting the operation of the operating point (e.g. ‘011, restricts based on invading unsafe region, Figs. 13-14).
In reference to at least claim 6
Fukushima modified by Sandhu discloses wherein the control parameter is a viscous drag coefficient of movement in the joint section (e.g. ‘011, restricts based on invading unsafe region including using parameters such as drag coefficient, Figs. 13-14)
In reference to at least claim 7
Fukushima modified by Sandhu discloses wherein the control parameter is speed of the operating point (e.g. ‘011, restricts based on invading unsafe region including using parameters such as reducing speed, Figs. 13-14). 
In reference to at least claim 8
Fukushima modified by Sandhu discloses wherein the operating point is a front edge section, at least one of the plurality of links, or at least one of a plurality of the joint sections of the multi-link structure (e.g. ‘547, arm unit 420 includes a plurality of joint sections 421 and a plurality of links 422, Figs. 2, 6). 
In reference to at least claim 9
Fukushima modified by Sandhu discloses wherein the memory stores information of the movable region (e.g. ‘547 constraint conditions can include coordinates of a region into which none of the components of the arm should 
In reference to at least claim 10
Fukushima modified by Sandhu discloses wherein the processing circuitry is configured to automatically move the operating point in the movable region (e.g. ‘011, the user 224 specifying a number of so-called waypoints to describe a movement path having a predetermined, default or specified speed (or speed profile along the path) for the catheter. The pre-planned movement is then executed by the RCGS 10. However, the catheter, as guided by the RCGS 10 in accordance with the pre-planned movement, can unexpectedly encounter an anatomical structure, para [0077]).
In reference to at least claim 13
Fukushima teaches a medical robot arm apparatus, medical robot arm control system, medical robot arm control method and program which discloses a medical system (e.g. Figs. 2, 6), comprising: a supporting arm including a plurality of joint sections configured to couple a plurality of links (e.g. arm unit 420 includes a plurality of joint sections 421 and a plurality of links 422, Figs. 2, 6), the plurality of links being used to configure a multi-link structure (e.g. arm unit 420 includes a plurality of joint sections 421 and a plurality of links 422, Figs. 2, 6); and a control apparatus (e.g. control device, Fig. 6) including a memory (e.g. storage unit/memory, para. [0167], [0172], [0180], [0183], [0183], [0197]) and processing circuitry (e.g. para. [0068]) configured to detect a current rotational angle of a joint section that couples a plurality of links to configure a multi-link structure of a medical supporting arm (e.g. rotational angle, para. [0073], [0083], [0085], [0112], [0140]-[0142]); detect generated torque and external torque of the joint section, the generated torque being torque generated by an actuator 
Sandhu teaches a proximity sensor interface in a robotic catheter system which discloses a medical system comprising: a supporting arm including a plurality of joint sections configured to couple a plurality of links (e.g. Fig. 1), and the plurality of links being used to configure a multi-link structure (e.g. Fig. 1) and a control apparatus including: a memory (e.g. memory coupled to ECU, para. [0009], [0115]); and a processing unit (e.g. electronic control module, para. [0009]) configured to obtain a current spatial position of an operating point in a multi-link structure configured by coupling a plurality of links by a joint section ( e.g. The control logic is further configured to generate the actuation control signal, and thus control the navigation of the medical device, based on a so-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Fukushima with the teachings of Sandu to include comparing a movable region of the operating point stored in a memory with the obtained current spatial position and restricting operation of the operating point on the basis of the comparison in order to yield the predictable result of providing enhanced clinical control while reducing potential risks in performing robotically-driven procedures thereby minimizing or eliminating associated problems. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0250547 to Fukushima et al. (Fukushima) in view of US 2012/0158011 to Sandhu et al. (Sandhu) as applied to claim 1 further in view of WO 2016/030336 to Beelen et al. (Beelen) (previously cited). 
In reference to at least claim 11
Fukushima modified by Sandhu teaches a device according to claim 1. Fukushima further discloses a stereo camera provided on the multi-link structure 
Beelen teaches a surgical robot system and control of surgical robotic system which discloses a medical supporting arm control apparatus (e.g. 100) comprising: a memory (e.g. memory devices, p. 21, ll. 15-22); and processing circuitry (e.g. processor for controlling the actuator with positioning command and a virtual bound, p. 2, ll. 29-33, p.4, l. 3 – p.5, l. 35, p. 10 l. 30 – p.11, l. 6) configured to obtain a current a spatial position of an operating point in a multi-link structure configured by coupling a plurality of links by a joint section ( e.g. processor for controlling the actuator with positioning command and a virtual bound, p. 2, ll. 29-33, p.4, l. 3 – p.5, l. 35, p. 10 l. 30 – p.11, l. 6); compare a movable region of the operating point with the spatial position, the movable region being set in advance (e.g. processor for controlling the actuator with positioning command and a virtual bound, p. 2, ll. 29-33, p.4, l. 3 – p.5, l. 35, p. 10 l. 30 – p.11, l. 6) and restrict an operation of the operating point on a basis of a result of the comparison (e.g. virtual bound may be used to disallow or dampen longitudinal movement of the surgical instrument towards the surgical target past the virtual bound, p. 4, l. 30- p.5, l. 7, p.17. l. 14-p.19, l. 10). Beelen further discloses wherein the movable region is set on a basis of a depth map obtained by imaging performed by a stereo camera provided to the multi-link structure (e.g. ‘372, The longitudinal distance 171 may be measured indirectly, by a sensor outside the eye such as a camera or an optical coherence tomography device mounted on a microscope 131, with a view on the surgical target and the surgical instrument tip 137, through the pupil, Fig. 21, p. 19 I. 29 - p. 20 I. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Fukushima modified by Sandhu with the teachings of Beelen to include the movable region being set on a basis of a depth map obtained by imaging performed by a stereo camera provided to the multi-link structure in order to yield the predictable result 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JENNIFER L GHAND/Examiner, Art Unit 3792